Citation Nr: 1805481	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1974.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A hearing was held before the undersigned Veterans Law Judge at the RO in June 2017.  A transcript of the hearing is of record.

The Board also notes that the Veteran initiated an appeal as to the denial of claims for higher evaluations for his service-connected left and right knee disabilities and hepatitis C, as well as the denial of a claim for special monthly compensation based on loss of use of a creative organ in a May 2010 rating decision; however, the RO determined that he did not submit a timely substantive appeal as to those issues following issuance of the August 2011 statement of the case and closed out the appeal.  See November 2011 notification letter.  Special monthly compensation based on loss of use of a creative organ was subsequently granted in a July 2015 rating decision.  Therefore, those issues are not currently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

The Veteran was granted permanent and total pension benefits on an extraschedular basis effective from March 24, 1998, based on his nonservice-connected diabetes mellitus (20 percent disabling for pension purposes), hepatitis C (10 percent disabling for pension purposes), hiatal hernia (noncompensable for pension purposes), and service-connected left and right knees (20 percent and 10 percent disabling, respectively).  See August 1998 rating decision.  The RO subsequently granted service connection for hepatitis C, additional evaluations for the knees based on instability, and service connection for depressive disorder and erectile dysfunction with special monthly compensation based on the loss of use of a creative organ.  The combined evaluation for the service-connected disabilities has ranged from 50 percent to 80 percent during the appeal period, with a current combined 60 percent evaluation.  See July 2015 codesheet.

The Veteran is now seeking entitlement to increased pension benefits based on the need for regular aid and attendance or by reason of being housebound as a greater benefit than service-connected disability compensation benefits.  See 38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).

The Veteran was provided a VA aid and attendance/housebound examination in August 2012, which addressed multiple service-connected and nonservice-connected disorders.  He later testified that he is essentially confined to his home most of the time and has significant difficulty in doing his daily activities as a result of problems with his knees, hands, shoulders, and back, as well as from mental health problems.  See June 2017 Bd. Hrg. Tr.  The most recent VA examinations for these disorders during the appeal period were in December 2014 (joints, other than the hands and shoulders) and April 2015 (mental health).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of these service-connected and nonservice-connected disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The AOJ should also secure any updated VA treatment records, as they may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders related to his special monthly pension claim.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  It appears that the VA treatment records in the claims file are current up to June 2015.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity of his service-connected and nonservice-connected disabilities and determine if he meets the requirements for aid and attendance or housebound status for purposes of special monthly pension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the August 2012 VA aid and attendance/housebound examination report, as well as the VA examination reports from 2010 to 2015 addressing the service-connected disabilities, as well as the nonservice-connected bilateral ankles.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has contended that he is essentially confined to his home most of the time and has significant difficulty in doing his daily activities as a result of problems with his knees, hands, shoulders, and back, as well as from mental health problems; he is service-connected for his knees and depressive disorder.  See June 2017 Bd. Hrg. Tr.; July 2015 codesheet.

After review of the file and any necessary examination(s), the examiner should address the following: 

(a) The current symptomatology associated with the Veteran's various disabilities and the severity of those symptoms.  The AOJ should ensure findings necessary to apply rating criteria to determine whether the Veteran has any single permanent disability rated as 100 percent disabling.

(b) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.

(c) Whether the Veteran is a patient in a nursing home because of mental or physical incapacity.

(d) Whether the Veteran is so helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; has incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or, is bedridden. 

It is noted that the fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice for the purposes of determining whether the Veteran is bedridden.

(e) For housebound purposes, whether the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

